Citation Nr: 1129663	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-17 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1942 to October 1945.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Winston-Salem, regional office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in November 2009 and June 2010 when it was remanded for further development.  The required development having been completed, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in its November 2009 and June 2010 remands the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities was remanded as part of the Veteran's claim for a higher evaluation.  See Rice v. Shinseki, 22 Vet. App. 447, (2009).  Subsequently, in an RO rating decision dated in May 2011, entitlement to a TDIU was granted, effective October 15, 2009.  As this represents a complete grant of the benefit sought, the issue of entitlement to a TDIU is no longer on appeal.

In written argument dated in June 2011, the Veteran's accredited representative raised the issue of entitlement to an evaluation in excess of 50 percent disabling for pes planus.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: bilateral pes planus, evaluated as 50 percent disabling; lumbar strain, evaluated as 20 percent disabling; bilateral foot degenerative joint disease with onychomycosis, evaluated as 20 percent disabling; bilateral knee degenerative joint disease, evaluated as 10 percent disabling; right ankle degenerative joint disease, evaluated as 10 percent disabling; left ankle degenerative joint disease, evaluated as 10 percent disabling; undifferentiated somatoform disorder, evaluated as 10 percent disabling; sinusitis, evaluated as noncompensably disabling; and healed scar, ganglionectomy, evaluated as noncompensably disabling; and he has also been awarded a TDIU due to service-connected disabilities, effective October 15, 2009.

2.  The Veteran's service-connected disability does not involve the loss or permanent loss of use of one or both feet such that functioning of the foot is so limited that the Veteran would be equally well-served by an amputation below the knee with use of a suitable prosthetic appliance; the loss or permanent loss of use of one or both hands; permanent impairment of vision in both eyes with central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or knees.

3.  The Veteran is not permanently and totally disabled due to the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

4.  The medical evidence fails to show that the Veteran has blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity due to his service-connected disabilities.

5.  The Veteran is not permanently and totally disabled due to the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  


CONCLUSIONS OF LAW

1.  The criteria for certification for automobile and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2010).

2.  The criteria for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in October 2003 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted relevant private treatment records from Britthaven of Onslow, Carolina Rivers Nursing and Rehabilitation Center, Coastal Carolina Foot and Ankle Care, Swansboro Medical Center, and Drs. C.K.P., I.O., V.H., and M.  The appellant was afforded VA medical examinations in November 2002, November 2005, April 2006, March 2010, and February 2011.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Automobile and Adaptive Equipment or Adaptive Equipment Only

The Veteran seeks entitlement to an automobile and adaptive equipment or adaptive equipment only.

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a Veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(a)(b); 38 C.F.R. § 4.63.

The Veteran has the following service-connected disabilities: bilateral pes planus, evaluated as 50 percent disabling; lumbar strain, evaluated as 20 percent disabling; bilateral foot degenerative joint disease with onychomycosis, evaluated as 20 percent disabling; bilateral knee degenerative joint disease, evaluated as 10 percent disabling; right ankle degenerative joint disease, evaluated as 10 percent disabling; left ankle degenerative joint disease, evaluated as 10 percent disabling; undifferentiated somatoform disorder, evaluated as 10 percent disabling; sinusitis, evaluated as noncompensably disabling; and healed scar, ganglionectomy, evaluated as noncompensably disabling; and he has also been awarded a TDIU due to service-connected disabilities, effective October 15, 2009.

The Veteran does not allege, and the evidence of record does not indicate, that his service-connected disabilities cause loss or loss of use of one or both hands, any impairment of vision, or ankylosis of the hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  The Veteran is claiming that he has loss of use of his feet and thus is entitled to automobile and/or adaptive equipment.

In June 2002 the Veteran was prescribed a walking cane.  In March 2003 the Veteran was reported to use a cane for walking and it was noted that the Veteran complained that it was painful for him to walk.  In July 2003 the Veteran was noted to have onychomycosis and non-pitting edema of the right foot.

Private treatment notes dated September to October 2003 show that the Veteran had full and symmetric muscle strength and normal muscle tone without any atrophy or abnormal movements.  The Veteran was treated for pain in the left shoulder.

In November 2003 the Veteran was afforded a medical examination.  The Veteran was noted to have continuous functional impairment with increasing weakness in both lower extremities.  The Veteran's leg length was noted to be equal.  In regard to his feet and toes the examiner noted that the Veteran had limitations with standing and walking.  The limitations were noted to be caused by weakness and loss of power in both extremities.  The Veteran was noted to have reduced neurological function in the in the lower extremities.  The examiner found that the Veteran's lower extremities were very weak.  The muscle power was enough so that the Veteran could walk with a walker.  The Veteran could hardly remain in balance without the walker and that an operation on his feet would not be timely for the Veteran.  The Veteran was diagnosed with pes planus and paresis of both lower extremities with subjective loss of motor power, objective use of a walker, and clinical marked loss of motor power in both lower extremities.

In an addendum regarding whether the Veteran's remaining function of the lower extremities due to his service connected pes planus could be accomplished equally well by an amputation with prosthesis the examiner stated that "As I stated before, an amputation is timely on this Veteran.  I say that it is less as likely as not."  The examiner provided no discussion or rationale.

In a statement received in December 2003, the Veteran indicated that he had been issued arch supports for his feet.  Subsequently the Veteran stated that he received special shoes for his feet; however, he indicated that he has been denied new shoes since that time.  

In a statement received in December 2003, the Veteran's wife indicated that the Veteran had progressively worse problems and that he did not receive any occupational or physical therapy at that time.  He had a home health care aide that assisted him for two hours, three days a week.  The Veteran's wife stated that the Veteran was on a walker and that his left leg was especially weak.  His shoulder, arm, and leg pain kept him up all night.  The Veteran was noted to be frequently unable to wear shoes.

In a statement dated in October 2004 the Veteran reported that his foot conditions had become more severe and that he needed an automobile equipped appropriately and a ramp at his house to get around with his wheelchair.  The Veteran indicated that his eyes were very poor and that he could hardly see.

In private treatment notes dated October 2003 to June 2005 the Veteran was treated for left shoulder pain and edema in the leg.  The Veteran was not noted to have any muscle weakness.

The Veteran was afforded a medical examination in November 2005.  The Veteran was noted to have pain and welling at rest and, while standing, he was noted to have pain, weakness, stiffness, swelling, and fatigue.  The Veteran was reported to have an inability to walk or stand more than three to five minutes.  After physical examination the Veteran was noted to have severe limitations with standing and walking due to his feet.  The Veteran was noted to be unable to walk at all without a walker and even then he can only walk a few steps before having to stop.  He did not require any kind of support with his shoes.

In April 2006 the Veteran was afforded a medical examination regarding his service-connected pes planus.  After examination the Veteran's condition was noted to preclude ambulation without the use of a walker.  In an addendum to this examination the physician stated that the Veteran's severe flatfeet have led to severe arthritic changes that preclude locomotion without the aid of braces or support devices, including a walker.  The examiner stated that the Veteran had no other conditions that contribute to his loss of use of his lower extremities.

The same examiner was asked for another addendum regarding whether the Veteran's bilateral pes planus rendered him in such a condition that no effective function remained other than which would be equally well served by an amputation at the site of election below the knee with the use of suitable prosthetic appliance.  The examiner answered "No" and provided no rationale for his opinion.

In an April 2006 private treatment note it was revealed that the Veteran needed ongoing foot care and confirmation of disabling arthritis of the bilateral talocalcaneal joint.  Private treatment notes dated from August 2006 to July 2008 reveal continued complaints of musculoskeletal and foot pain including increased difficulty with ambulation without pain.

In March 2010 the Veteran was afforded a VA Compensation and Pension (C&P) foot examination.  He was noted to use a walker and to limit his walking due to a fear of falling.  After physical examination the examiner rendered the opinion that the Veteran had minimal use of the feet.  He has pain as the primary problem, weakness of the ankle and foot, and minimal range of motion of the ankle that contributes to the Veteran being able to stand or walk for only a few minutes.  As such the examiner opined that effective function remained in the Veteran's feet other than that which would be equally well served by an amputation at the site of election below the knee with the use of a suitable prosthetic appliance.  In addition, the examiner rendered the opinion that it is not as likely as not that the Veteran would have the loss of use that he has in his feet solely from the service connected pes planus, even if there were no other disabilities of the lower extremities.  The examiner reasoned that the Veteran had vascular insufficiency that was likely causing much of the Veteran's pain, weakness, and numbness.  The vascular insufficiency was not related to pes planus or the Veteran's reported trench foot.

A private ophthalmologist reported that the Veteran had visual acuity of 20/40 OD and 20/60 OS.  The Veteran was noted to have undergone cataract surgery bilaterally and to have recovered well.  In addition, the Veteran as noted to have early macular degeneration.

In February 2011 the Veteran was afforded VA C&P joint, cold, and spine examinations.  Physical examination revealed a range of motion in the left knee of 0 to 90 degrees of flexion and 0 degrees of extension.  In the right knee the range of motion was 0 to 90 degrees of extension and 0 degrees of extension.  The range of motion was noted to be normal in both knees.  There was objective evidence of pain with motion in both knees.  The range of motion of the left ankle was left dorsiflexion of 0 to 5 degrees and 0 to 30 degrees of left plantar flexion.  The right ankle had a range of motion of right dorsiflexion of 0 to 5 degrees and 0 to 30 degrees of right plantar flexion.  The examinations, while revealing decreased motion, did not reveal loss of use of a hand or foot as defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.

The Board finds that entitlement to automobile and adaptive equipment or adaptive equipment only is not warranted.  The preponderance of the evidence, including the opinions of examiners in examination reports dated in March 2010 and February 2011, does not reveal that the Veteran has loss of use of a hand or foot defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  Although he is generally required to use a walker, examiners have found that he retains function in excess of that which would be equally well served by an amputation with the use of a prosthetic.  In addition, the evidence does not reveal any ankylosis of the knees as demonstrated by the range of motion studies indicated above and the Veteran's central visual acuity is better than 20/200 in both eyes as reported by the Veteran's private ophthalmologist.  As such, the evidence of record thus does not demonstrate entitlement to the automobile and/or adaptive equipment or adaptive equipment only.

III.  Specially Adapted Housing

The Veteran seeks specially adapted housing or a special home adaptation grant.

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (D) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (E) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (F) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) and 75 Fed. Reg. 57859 (September 23, 2010).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

In the present case, as noted above, the Veteran has the following service-connected disabilities: bilateral pes planus, evaluated as 50 percent disabling; lumbar strain, evaluated as 20 percent disabling; bilateral foot degenerative joint disease with onychomycosis, evaluated as 20 percent disabling; bilateral knee degenerative joint disease, evaluated as 10 percent disabling; right ankle degenerative joint disease, evaluated as 10 percent disabling; left ankle degenerative joint disease, evaluated as 10 percent disabling; undifferentiated somatoform disorder, evaluated as 10 percent disabling; sinusitis, evaluated as noncompensably disabling; and healed scar, ganglionectomy, evaluated as noncompensably disabling; and he has also been awarded a TDIU due to service-connected disabilities, effective October 15, 2009.  The Veteran is not service-connected for any blindness.

Accordingly, the remaining issue is whether the Veteran has permanent and total service-connected disability due to the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809.

The evidence shows that the Veteran's service-connected foot and ankle disabilities generally preclude locomotion without the assistance of a walker.  However, the Veteran is not in receipt of and service-connected disabilities evaluated as permanent and total.  In addition, he is not in receipt of any service-connected benefits for any vision loss, hip disorders, arm disorders, burn scars, or any loss of either hand.  Thus, the Board finds that there is no basis for a grant of assistance in acquiring specially adapted housing or a special home adaptation grant.  


ORDER

Entitlement to an automobile and adaptive equipment or adaptive equipment only is denied. 

Entitlement to specially adapted housing is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


